Citation Nr: 0417638	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to an initial compensable rating for chronic 
sinusitis.





ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for chronic 
sinusitis and assigned a noncompensable rating.  

Pursuant to a July 2003 Board remand, a VA medical 
examination was conducted to assess the current severity of 
the disability, and as such, the case is ready for decision.  
Additionally, it appears that the veteran made a claim of 
service connection for carcinoma of the tongue in a March 
1999 Notice of Disagreement and a June 1999 substantive 
appeal.  The RO should address this accordingly.



FINDING OF FACT

The veteran's chronic sinusitis does not manifest by one or 
two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or, three 
to six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
compensable rating have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.97, Diagnostic 
Code (DC) 6513 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in February 2003.
	
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  In this case, a substantially 
complete application was received prior to the date of VCAA 
enactment.  Thereafter, a November 1998 rating decision 
granted service connection for chronic sinusitis with a 
noncompensable rating.  The veteran appealed the initial 
rating, and in February 2003, the AOJ provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the increased rating claim, and which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf 
by asking the veteran to sign and return "Authorization for 
Release of Information" forms for each doctor and hospital 
providing medical treatment.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, as well 
as records from September 1998 and January 2004 VA 
examinations are on file.  Also, there is no indication of 
relevant and outstanding records that should be garnered.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran was afforded a VA medical examination in January 
2004.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination report obtained contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, further 
examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled for this appeal.

I.  Facts

After the veteran filed an April 1998 claim of service 
connection for chronic sinusitis he underwent a VA 
examination in September 1998.  The veteran reported that 
during an episode of recurrent tuberculosis he had developed 
a severe left maxillary sinusitis in 1959, which was treated 
by a maxillary sinus puncture and drainage.  Over the years 
he had intermittent symptoms until approximately six to seven 
years earlier when his symptoms had increased.  Two years 
earlier the veteran reported that he required an extended 
course of Augmentin, as well as Vancenase.  Since that time 
the veteran indicated that he had only one or two episodes 
where he took Zithromax for sinusitis.  At the time, the 
veteran remained on only Guaifenesin for his sinuses and was 
essentially asymptomatic.  A physical examination revealed 
clear tympanic membranes that were bilaterally mobile.  The 
nasal examination was negative, and the oral cavity was 
essentially clear.  The hypopharynx was notable only for some 
base of tongue debris, and was otherwise negative.  The 
examiner concluded that the sinusitis had been only 
moderately problematic over the years and at the time seemed 
under control.

At a January 2004 VA examination the veteran reported that he 
had problems with his sinuses over the previous 10-15 years, 
but never required surgery.  The veteran stated that he had 
one to two episodes of sinus infection annually in the past, 
but had not required any antibiotics for the prior seven 
years.  The veteran stated that he took no allergy medication 
except for Guafenesin Mucolytic.  He stated that his sinus 
problems were very mild at present and had not been requiring 
any medical attention.  The physical examination revealed 
that the nasal cavity was clear, and there was no purulent 
discharge and no crusting.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under the rating criteria for chronic sinusitis, a 10 percent 
evaluation is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. 4.97, DC 6513.  The note to that provision defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.  Id.  

III.  Analysis

There is no evidence that the veteran is suffering from 
chronic sinusitis symptoms requiring more than a 
noncompensable rating.  Specifically, there is no evidence 
that the veteran has any of the following for a 10 percent 
evaluation:  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In fact, the April 
1998 VA examination physical examination revealed clear 
tympanic membranes that were bilaterally mobile, and the 
January 2004 VA examination reported that the veteran's nasal 
cavity was clear and that he had not required any antibiotics 
for the last seven years.  Additionally, as the disability at 
issue has been static during the appellate period, staged 
ratings are not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Because the veteran's service-connected chronic sinusitis is 
largely asymptomatic, an increased rating is not warranted.


ORDER

Entitlement to an initial compensable rating for chronic 
sinusitis is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



